 Case 2:21-cv-11537-GCS-EAS ECF No. 6, PageID.40 Filed 07/30/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ANDREW STEPHENS,

            Petitioner,                      Civil No. 2:21-CV-11537
                                             Hon. George Caram Steeh
      v.                                     United States District Judge

MICHELLE FLOYD,

         Respondent.
________________________/

     OPINION AND ORDER SUMMARILY DENYING THE PETITION
      FOR WRIT OF HABEAS CORPUS; DENYING AS MOOT THE
      MOTIONS TO PROCEED IN FORMA PAUPERIS (ECF No. 2)
      AND FOR IMMEDIATE CONSIDERATION (ECF No. 3); AND
     DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY
           OR LEAVE TO APPEAL IN FORMA PAUPERIS

      Andrew Stephens, (“petitioner”), confined at the Central Michigan

Correctional Facility in St. Louis, Michigan, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, in which he challenges the

Michigan Parole Board’s decision to deny him release on parole for his

conviction out of the Saginaw County Circuit Court for one count of

breaking and entering an occupied dwelling, several counts of first-degree

criminal sexual conduct, one count of assault with intent to do great bodily

harm, and being a second felony habitual offender. For the reasons that

follow, the petition for writ of habeas corpus is SUMMARILY DENIED.
                                       -1-
 Case 2:21-cv-11537-GCS-EAS ECF No. 6, PageID.41 Filed 07/30/21 Page 2 of 8




                               I. Background

      Petitioner was sentenced to forty to sixty years in prison on the first-

degree criminal sexual conduct convictions, ten to fifteen years in prison on

the breaking and entering conviction, and six to ten years in prison on the

assault with intent to do great bodily harm conviction. Petitioner has been

denied parole several times, most recently on March 1, 2021.

      Petitioner seeks habeas relief, claiming that the Parole Board violated

his constitutional rights by denying him parole by ignoring the Michigan

Parole Guidelines, which scored petitioner of having a high probability of

being paroled.

                               II. Discussion

      The petition for writ of habeas corpus must be dismissed because

petitioner fails to state a claim upon which habeas relief can be granted.

      A petition for a writ of habeas corpus must set forth facts that give

rise to a cause of action under federal law or it may summarily be

dismissed. Perez v. Hemingway, 157 F. Supp. 2d 790, 796 (E.D. Mich.

2001). Federal courts are also authorized to dismiss any habeas petition

that appears legally insufficient on its face. McFarland v. Scott, 512 U.S.

849, 856 (1994). A federal district court is authorized to summarily dismiss

                                      -2-
 Case 2:21-cv-11537-GCS-EAS ECF No. 6, PageID.42 Filed 07/30/21 Page 3 of 8




a habeas corpus petition if it plainly appears from the face of the petition or

the exhibits that are attached to it that the petitioner is not entitled to federal

habeas relief. See Carson v. Burke, 178 F. 3d 434, 436 (6th Cir. 1999);

Rules Governing § 2254 Cases, Rule 4, 28 U.S.C. foll. § 2254. The Sixth

Circuit, in fact, long ago indicated that they “disapprove the practice of

issuing a show cause order [to the respondent] until after the District Court

first has made a careful examination of the petition.” Allen v. Perini, 424 F.

3d 134, 140 (6th Cir. 1970). A district court therefore has the duty to

screen out any habeas corpus petition which lacks merit on its face. Id. at

141. No return to a habeas petition is necessary when the petition is

frivolous, or obviously lacks merit, or where the necessary facts can be

determined from the petition itself without consideration of a return by the

state. Id.; See also Mahaday v. Cason, 222 F. Supp. 2d 918, 919 (E.D.

Mich. 2002)(“Under the federal statutes governing habeas corpus

proceedings, an answer to a petition for habeas corpus is not required

unless the court orders one.”).

      After undertaking the review required by Rule 4, this Court concludes,

for reasons stated in greater detail below, that petitioner’s parole denial

claims do not entitle him to habeas relief, such that the petition must be




                                       -3-
 Case 2:21-cv-11537-GCS-EAS ECF No. 6, PageID.43 Filed 07/30/21 Page 4 of 8




summarily denied. See McIntosh v. Booker, 300 F. Supp. 2d 498, 499 (E.D.

Mich. 2004).

      As an initial matter, petitioner admits that he did not exhaust his

claims with the state courts. However, in light of the fact that Michigan law

does not permit a prisoner to appeal an adverse decision by the Michigan

Parole Board, petitioner’s failure to exhaust his parole denial claims with

the state courts is excusable. See Jackson v. Jamrog, 411 F. 3d 615, 618

(6th Cir. 2005).

      Petitioner’s primary claim is that he has wrongfully been denied

release on parole.

      There is no constitutional right of a convicted person to be

conditionally released before the expiration of a valid sentence. Greenholtz

v. Inmates of Nebraska Penal and Correctional Complex, 442 U.S. 1, 7

(1979); See also Board of Pardons v. Allen, 482 U.S. 369, 377, n. 8 (1987).

Stated more succinctly, there is no federal constitutional right to be paroled.

See Gavin v. Wells, 914 F. 2d 97, 98 (6th Cir. 1990); Lee v. Withrow, 76 F.

Supp. 2d 789, 792 (E.D. Mich. 1999). The Sixth Circuit has repeatedly held

that Michigan’s parole statute does not create a liberty interest for a

prisoner to be paroled prior to the expiration of his or her sentence. See

Crump v. Lafler, 657 F. 3d 393, 404-05 (6th Cir. 2011); Foster v. Booker,

                                      -4-
 Case 2:21-cv-11537-GCS-EAS ECF No. 6, PageID.44 Filed 07/30/21 Page 5 of 8




595 F.3d 353, 368 (6th Cir. 2010); Caldwell v. McNutt, 158 F. App’x. 739,

740-41 (6th Cir. 2006), Ward v. Stegall, 93 F. App’x. 805, 806-07 (6th Cir.

2004); Carnes v. Engler, 76 F. App’x. 79, 80 (6th Cir. 2003); Sweeton v.

Brown, 27 F.3d 1162, 1164–165 (6th Cir.1994)(en banc).

      Petitioner contends that the Michigan Parole Board violated his rights

by ignoring the Michigan Parole Guidelines, which gave petitioner a high

probability score for being paroled.

      The fact that petitioner had been given a high probability score for

being paroled did not give rise to a protected liberty interest in petitioner

being paroled. See Crump v. Lafler, 657 F. 3d at 403-04. The Sixth Circuit

in Crump noted:

      While Petitioner may have been classified as a “high probability
      of parole,” a probability does not equal a presumption. As
      defined by the Oxford English Dictionary, probability means
      “[t]he property or fact of being probable, esp. of being uncertain
      but more likely than not.” Oxford English Dictionary (3d ed.
      2007). Everyday parlance is quite consistent with this definition:
      “probability” lies at some distance from certainty. Neither can a
      probability, incorporating as it does that degree of uncertainty,
      rise to the significance of a mandated result, or a presumption.
      Even if a grant of parole were viewed as “more likely than not”
      to occur, the outcome nonetheless remains “uncertain,” and
      therefore “more likely than not” cannot create a presumption’s
      “entitlement” to that result; there can be no legitimate
      expectation or entitlement properly founded on the basis of an
      event the occurrence of which is merely “likely.”

Crump, 657 F. 3d at 404 (emphasis original).

                                       -5-
 Case 2:21-cv-11537-GCS-EAS ECF No. 6, PageID.45 Filed 07/30/21 Page 6 of 8




        In addition, the fact that Michigan’s parole scheme requires the

Michigan Parole Board to provide substantial and compelling reasons to

depart above the parole guidelines range, as required by Mich. Comp.

Laws § 791.233e, does not create a protected liberty interest in petitioner

being released on parole. See Carnes v. Engler, 76 F. App’x. at 80.

        Where an inmate has no legitimate expectation of, and thus no liberty

interest in, receiving parole, as is the case here, a parole board’s failure to

set an inmate’s release date in accordance with parole guidelines does not

give rise to a due process claim. Johnson v. Renico, 314 F. Supp. 2d 700,

713 (E.D. Mich. 2004); See also Coleman v. Martin, 63 F. App’x. 791, 792-

93 (6th Cir. 2003)(prisoner could not maintain § 1983 action based upon

the erroneous scoring of his parole guidelines).

        Petitioner is not entitled to relief on his claim.

        Petitioner filed a motion to proceed in forma pauperis. Petitioner has

now paid the $ 5.00 filing fee on July 1, 2021. The motion is denied as

moot.

        Petitioner has also filed a motion for immediate consideration. In light

of the fact that the petition is being summarily denied, the motion for

immediate consideration is likewise denied as moot.




                                         -6-
 Case 2:21-cv-11537-GCS-EAS ECF No. 6, PageID.46 Filed 07/30/21 Page 7 of 8




                                III. Conclusion

        The Court will deny the petition for writ of habeas corpus. The Court

will also deny a certificate of appealability to petitioner. In order to obtain a

certificate of appealability, a prisoner must make a substantial showing of

the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate

this denial, the applicant is required to show that reasonable jurists could

debate whether, or agree that, the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-

84 (2000). When a district court rejects a habeas petitioner’s constitutional

claims on the merits, the petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

to be debatable or wrong. Id. at 484. “The district court must issue or deny

a certificate of appealability when it enters a final order adverse to the

applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. §

2254.

        The Court will deny petitioner a certificate of appealability because he

failed to make a substantial showing of the denial of a federal constitutional

right. Myers v. Straub, 159 F. Supp. 2d 621, 629 (E.D. Mich. 2001). The




                                       -7-
 Case 2:21-cv-11537-GCS-EAS ECF No. 6, PageID.47 Filed 07/30/21 Page 8 of 8




Court will also deny Petitioner leave to appeal in forma pauperis, because

the appeal would be frivolous. Id.

                                      IV. ORDER

     Based upon the foregoing, IT IS ORDERED that:

     (1) The petition for a writ of habeas corpus is DENIED WITH
         PREJUDICE.

     (2) The motion to proceed in forma pauperis and the motion for
        immediate consideration are DENIED AS MOOT.

     (3) A certificate of appealability is DENIED.

     (4) Petitioner will be DENIED leave to appeal in forma pauperis.

Dated: July 30, 2021
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                July 30, 2021, by electronic and/or ordinary mail and also on
                 Andrew Stephens #160296, Central Michigan Correctional
                       Facility, 320 N. Hubbard, St. Louis, MI 48880.

                                     s/Leanne Hosking
                                        Deputy Clerk




                                            -8-
